Case 2:17-cv-07106-KM-CLW Document 75 Filed 12/13/18 Page 1 of 3 PageID: 1439




                                                                                Aaron S. Eckenthal
                                                                                908.518.6370
                                                                                aeckenthal@lernerdavid.com


                                       December 13, 2018
                                                                  Document Filed Electronically

The Honorable Cathy L. Waldor, U.S.M.J.
United States District Court for the District of New Jersey
Martin Luther King Jr. Building & U.S. Courthouse
50 Walnut Street
Newark, NJ 07102

         Re:     Indivior Inc. et al. v. Dr. Reddy’s Laboratories S.A., et al.
                 Civ. A. Nos. 2:17-cv-7111, 2:18-cv-1775, 2:18-cv-5288-KM-CLW
                 Consolidated Civil Action No. 17-7111

                 Indivior Inc. et al. v. Alvogen Pine Brook, Inc.
                 Civ. A. Nos. 2:17-cv-7106, 2:18-cv-5285-KM-CLW
                 Consolidated Civil Action No. 17-7106
Dear Judge Waldor:

        The undersigned counsel, individually representing Dr. Reddy’s Laboratories S.A., and
Dr. Reddy’s Laboratories, Inc.; and Alvogen Pine Brook LLC (collectively “Defendants”) jointly
write in response to Plaintiffs’ December 12 letter, which Plaintiffs filed in both of the above-
captioned cases, seeking to indefinitely delay the Markman deadlines in this matter pending
resolution of Plaintiffs’ not-yet filed petition for rehearing/rehearing en banc at the Federal
Circuit. Alvogen joins in this response.
        Plaintiffs’ proposal to adjust the Markman dates will stall and prolong this case
needlessly. It is incredibly unlikely that Plaintiffs’ promised petition will be granted. And, even
if Plaintiffs’ petition is granted, the requested delay will leave this case stuck in limbo for an
indefinite amount of time—potentially more than a year—during which time DRL will remain
subject to a preliminary injunction order that is keeping it off the market, and this case will move
no closer to final resolution. The delay requested by Indivior will work material, irreparable
harm on DRL. Plaintiffs’ proposed adjustment to the claim construction briefing schedule
should be denied.
       Plaintiffs’ only argument is that if the Federal Circuit grants Plaintiffs’ petition for
rehearing, and alters the current majority opinion of the Federal Circuit with regard to claim
construction of the term at issue in the appeal, there may be an impact on the claim construction
of one disputed term in one of the patents asserted in this case. The likelihood of this happening
is beyond speculative. First, it is exceedingly unlikely that the Federal Circuit will rehear the
appeal. Panel rehearings are rarely granted and typically occur only when an intervening




5724392_1.docx
Case 2:17-cv-07106-KM-CLW Document 75 Filed 12/13/18 Page 2 of 3 PageID: 1440



Magistrate Judge Waldor
December 13, 2018
Page 2


en banc or Supreme Court decision has changed the applicable law.1 Although Plaintiffs have
yet to file their rehearing petition, they have not argued or identified in any discussions,
correspondence or meet and confers any intervening change in law that would warrant panel
rehearing. Second, the grant of petitions for en banc review are even more rare. Last year, the
Federal Circuit decided 450 patent cases—30 of which included a dissent—but the Federal
Circuit agreed to hear only one case en banc.2 Rehearing in this case is particularly unlikely as
the Federal Circuit panel designated its decision as “nonprecedential,” which means it is “one
determined by the panel issuing it as not adding significantly to the body of law.” Fed. Cir. R.
32.1(b). If the panel that decided the case did not think it added significantly to the body of law,
there is no reason that the majority of Federal Circuit judges will think the case was of such
significance to warrant en banc review. In view of the exceedingly low chance that rehearing
will be granted, changing the schedule now would needlessly stall this case and delay resolution
of this action.
        Plaintiffs are simply looking to delay these proceedings. The Federal Circuit issued its
decision over three weeks ago, yet Plaintiffs have opted to take every minute of time to file their
petition. In contrast, virtually every brief in the preliminary injunction proceedings involving
DRL was filed on an expedited basis. Had Plaintiffs truly thought that a decision on their
petition for rehearing would have been beneficial, they could have filed the petition long ago.
        Plaintiffs are also disingenuous in their argument over the potential “impact” that the
decision may have on the overall case. Plaintiffs and DRL have been embroiled in preliminary
injunction proceedings concerning the ’305 Patent since June 15. When the District Court issued
its July 13 decision granting the preliminary injunction, which also “provide[d] a preliminary
evaluation of certain issues touching on claim scope” (D.I. 207), Plaintiffs saw no need to adjust
the Markman schedule to account for the appeal, even though DRL filed its Federal Circuit
appeal that same day. Because Plaintiffs are now on the losing end of the Federal Circuit
decision is no reason to change course. Moreover, the Federal Circuit’s decision concerns one
disputed term of one of the two asserted patents. There are additional claim construction
disputes that are not part of the Federal Circuit proceedings including claim construction disputes


1
  See Click-To-Call Techs., LP v. Ingenio, Inc., YellowPages.com, LLC, 710 F. App’x 447 (Fed.
Cir. 2018) (granting petition for panel rehearing in light of recent en banc decision overruling
prior precedent); Broad Ocean Techs., LLC v. Nidec Motor Corp., 727 F. App’x 686 (Fed. Cir.
2018) (granting-in-part petition for rehearing in light of intervening Supreme Court decision, and
denying-in-part as to claims not affected by the decision); Wi-Fi One, LLC v. Broadcom Corp.,
878 F.3d 1364, 1375 (Fed. Cir. 2018) (consideration en banc of merits panel’s decision in light
of recent Supreme Court case); Aqua Prod., Inc. v. Matal, 872 F.3d 1290, 1302 (Fed. Cir. 2017)
(consideration en banc of question that the court previously had “limited opportunity or cause to
address”).
2
  See D. Bagatell, Fed. Circ.’s 2017 Patent Decisions: A Statistical Analysis, Law360 (Jan. 5,
2018), available at https://www.law360.com/articles/999115/fed-circ-s-2017-patent-decisions-a-
statistical-analysis.
5724392_1.docx
Case 2:17-cv-07106-KM-CLW Document 75 Filed 12/13/18 Page 3 of 3 PageID: 1441



Magistrate Judge Waldor
December 13, 2018
Page 3


relating to the other asserted patent. See D.I. 182 (Joint Claim Construction and Pre-Hearing
Statement) at 2-7. All the more reason that the parties should proceed as scheduled, so as not to
hold hostage proceedings on one term of one asserted patent while the Federal Circuit considers
Plaintiffs’ rehearing petition.
         Finally, the parties and the Court have proven well-equipped to adapt to changing
circumstances in a complex case that has many moving parts. There are two cases pending in
this Court against DRL and Alvogen. Plaintiffs have another case pending against Actavis in
Delaware. That case is also in the midst of claim construction and Defendants understand
Plaintiffs are not seeking to halt claim construction in that case. There is also a consolidated,
omnibus appeal pending in the Federal Circuit relating to the first wave of cases filed in
Delaware—the outcome of which will also “touch[] on claim scope.” It is not in the interest of
the parties or the judiciary for every development in any of these related proceedings to trip up
the case schedule set long ago. The current schedule also provides for a second round of briefing
that is still two months away: the deadline for the parties to submit responsive briefs is
February 11, 2018. In any event, the Federal Circuit will likely decide (and deny) Plaintiffs’
rehearing petition long before the Court will hold a Markman hearing or issue its decision on
claim construction, even under the current schedule. If Plaintiffs’ petition is denied (which is by
far the most likely outcome), the current Federal Circuit opinion will continue to stand as
authority. In the unlikely event that the petition is granted, that development can be addressed
then. Indeed, parties frequently apprise courts of changed circumstances and relevant
developments in the law as they arise. There is no reason to deviate from that standard practice
in this case. Markman briefing should continue under the current schedule.
                                              Respectfully submitted,

                 s/ Aaron S. Eckenthal            s/ Arnold B. Calmann
                 Aaron S. Eckenthal               Arnold B. Calmann
                 Attorneys for Defendants         Attorneys for Defendant
                 Dr. Reddy’s Laboratories S.A.    Alvogen Pine Brook LLC
                 and Dr. Reddy’s Laboratories,
                 Inc.
cc:      All Counsel of Record (via e-mail)




5724392_1.docx
